Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3, 6, and 14-15 are withdrawn from further consideration. Applicant made the election of Group 1, directed to the embodiment in figures 1-5, without partial traverse, in the response dated 09/29/2021 is acknowledged.   
Applicant identified claims 1, 2, 4, 5, 7-13, and 16-20 as being readable eon the elected group.
Applicant noted that figures 6 and 7 are views of the same embodiment as in figures 1 through 5. The examiner agrees.  Figures 6 and 7 are hereby included in the elected embodiment of Group 1.

Claims 2, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.   
	Regarding claim 2, “said access opening extending from said first side wall to said second side wall” is confusing.   It is unclear whether “said access opening” is refererring to the “said access aperture”.  
	Regarding claim 10, “at least one dividing wall positioning” implies that there are more than one dividing wall.  the disclosure shows that there are only one dividing wall 68. 


Claims 1, 4, 5, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pakosh (6481574).  Pakosh teaches a suitcase with a housing, a rear wall, a perimeter wall having a front edge defining an opening into said housing, a cover 18 being pivotal to the opening, said perimeter wall having an access aperture (by flap 25) extending therethrough to access an interior of said housing, a panel 25 being mounted on said perimeter wall and closing or opening said access aperture; a garment bar (the coat hanger 58) being the garment hanger having a first end, a second end, and an upper surface extending between said first and second ends, wherein a garment may be draped over said garment bar such that the garment rests on said upper surface, wheels 46 and handle at 41/43.
	Regarding claims 4-5, note that the garment hanger being the garment bar would inherently has a forward edge and a rear edge, said upper surface being convexly arcuate from said rear edge to said forward edge due to the roundness of the hanger.
	Regarding claims 7, and 10 note that there are compartments at 20/22 and there is a divider in each one.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pakosh (6481574).   Pakosh teaches the opening stop short from the sidewall 37.  It would have been obvious to one of ordinary skill in the art to provide the opening extending from said first side wall to said second side wall to provide larger opening side for easy access.
 

Claims 1, 2, and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Soedomo (20130032443) in view of Elam (9277796).  Soedomo teaches suitcase with a housing, a rear wall 24, a perimeter wall having a front edge defining an opening into said housing, a cover 23 being pivotal to the opening, said perimeter wall having an access aperture 34 extending there through to access an interior of said housing, a garment bar 50 having a first end, a second end, and an upper surface extending between said first and second ends, wherein a garment may be draped over said garment bar such that the garment rests on said upper surface, wheels 46.
Note that the use of the “retractable handle” to support a garment is an intended.  In fact, travelers often uses the “retractable handle” to hang garment like outer coats.
Soedomo meets all claimed limitations except for the a) a panel being mounted on said perimeter wall and closing or opening said access aperture, and b) a handle.
Elam teaches that it is known in the art to provide a panel 46 being mounted on said perimeter wall and closing or opening an aperture for a similar retractable device.  it would have been obvious to one of ordinary skill in the art to provide a panel for closing or opening an aperture for a similar retractable device as taught by Elam to provide added security for the contents and/or for protection.
Elam also teaches a handle at 18.  It would have been obvious to one of ordinary skill in the art to provide a handle as taught by Elam to enable one to carry the suitcase by hand. 
Claims 4-5 and 16-20  are rejected under 35 U.S.C. 103 as being unpatentable over Elam rejection, as set forth above, and further in view of Tonelli (20160150862) or Stern (20140027227).  Elam does not teach the upper surface being convexly arcuate from said rear .

Claims 1, and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bieber et al. (5645146).  Bieber teaches suitcase with a housing, a rear wall 24, a perimeter wall having a front edge defining an opening into said housing, a cover 4 being pivotal to the opening via zipper 14, said perimeter wall having an access aperture 34 extending therethrough to access an interior of said housing, a garment bar 20 having a first end, a second end, and an upper surface extending between said first and second ends, wherein a garment may be draped over said garment bar such that the garment rests on said upper surface, wheels 16, and handle at 38, and a panel at 32.
Regarding claims 9-10, note the dividing wall accommodating the bar at 30 in fig. 6.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bieber in view of Elam.  It would have been obvious to one of ordinary skill in the art to provide extend the aperture from the two sidewall to accommodate more contents. 
Claims 4-5 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bieber in view of Tonelli (20160150862) or Stern (20140027227).  Elam does not teach the the upper .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733